FILED 

                                                                              DEC. 9,2014 

                                                                      In the Office of the Clerk of Court 

                                                                    W A State Court of Appeals, Division III 





            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                               DIVISION THREE 


STATE OF WASHINGTON,                           )
                                               )         No. 31756-1-III
                      Respondent,              )
                                               )
       v.                                      )
                                               )
JOAN P. WITHERRITE,                            )         PUBLISHED OPINION
                                               )
                      Appellant.               )

       KORSMO, J. -    Joan Witherrite challenges her three convictions for violating the

Uniform Controlled Substances Act, chapter 69.50 RCW, arguing that she did not

properly consent to the search of her car because an automobile should be treated in the

same manner as a home. The trial court concluded that she gave informed consent to the

search. As the record supports that determination and our case law does not support her

request for stronger consent warnings, we affirm.

                                           FACTS

       A deputy sheriff stopped Ms. Witherrite for a traffic violation and had her perform

field sobriety tests. The deputy then received permission to search Ms. Witherrite's car

after advising her that at any time she could stop or limit the scope of the search. The

deputy did not tell her that she had the right to refuse consent.
No. 31756-1-111
State v. Witherrite


       The vehicle search turned up marijuana, methamphetamine, and drug paraphernalia.

The prosecutor ultimately charged the associated crimes for each of those items. She

moved to suppress the evidence, arguing that her consent was invalid due to the absence of

the warnings required by State v. Ferrier, 136 Wash. 2d 103,960 P.2d 927 (1998). The trial

court disagreed, concluding that Ferrier did not extend to vehicles and that Ms. Witherrite

had consented to the search.

       Ms. Witherrite then submitted to a stipulated facts trial. The court found her guilty

as charged and imposed standard range sentence terms. Ms. Witherrite then timely

appealed to this court.

                                       ANALYSIS

       The sole issue l presented by this appeal is Ms. Witherrite's contention that her

consent to the search was invalid because it was not the heightened standard required by

Ferrier. She asks us to extend Ferrier to vehicle searches. Since the Washington Supreme

Court has expressly declined to extend Ferrier outside of the "knock and talk" fact pattern

and has distinguished vehicles from homes in prior search cases, and we have rejected that

argument in a factually similar circumstance, we decline her invitation.



       1  Appellant does not present any argument that the trial court erred under the
traditional totality of the circumstances test that applies to most consent cases. E.g.,
State v. Shoemaker, 85 Wn.2d 207,212,533 P.2d 123 (1975). Under that test, the failure
to advise of the right to refuse consent is but one factor taken into consideration in
deciding voluntariness. Id.

                                             2

No. 31756-1-III
State v. Witherrite


       In Ferrier, the Washington Supreme Court faced a situation where officers desired

to get inside a house to see if they could smell growing marijuana which they suspected

was present on the basis of an unsupported tip. l36 Wn.2d at 106-07. The officers did

not tell the occupant that she had the ability to refuse consent. Id. at 106, 108, 115. After

being invited into the home, the officers asked for consent to search the residence. Id. at

107-08. A detective explained that this "knock and talk" procedure was used in order to

avoid seeking a search warrant. Id. at 107. The Washington Supreme Court reversed the

conviction, ruling that because the woman had a heightened right of privacy in her home

under article I, section 7 of our constitution, officers could not enter a home to seek

voluntary consent to search the dwelling without first informing her that she did not need

to consent to the entry. Id. at 106. The court's analysis repeatedly emphasized the

heightened protection given the home under our constitution. Id. at 106, 110, 113-16,

118.

       The court then adopted the following rule:

       [W]hen police officers conduct a knock and talk for the purpose of obtaining
       consent to search a home, and thereby avoid the necessity of obtaining a
       warrant, they must, prior to entering the home, inform the person from
       whom consent is sought that he or she may lawfully refuse to consent to the
       search and that they can revoke, at any time, the consent that they give, and
       can limit the scope of the consent to certain areas of the home.

Id. at 118.




                                              3

No. 31756-1-1n
State v. Witherrite


       The Ferrier court's emphasis on the protection of the home from warrant-evasive

tactics was not simply the product of the facts of that case. Since then, the Washington

Supreme Court has several times considered whether Ferrier governed when officers went

to residences for purposes other than gaining entry with intent to obtain consent to search

in lieu of obtaining a warrant. In each instance, the court has found that the different

purpose in going to the residence took the case outside of the need for Ferrier warnings.

See State v. Khounvichai, 149 Wn.2d 557,69 P.3d 862 (2003) (Ferrier warnings not

required where police request entry to a home merely to question or gain information

regarding an investigation); State v. Williams, 142 Wn.2d 17,27-28, 11 P.3d 714 (2000)

(Ferrier warnings not required where police request consent to enter a home to arrest a

visitor under a valid warrant); State v. Bustamante-Davila, 138 Wash. 2d 964, 983 P.2d 590

(1999) (Ferrier warnings not required when police and Immigration and Naturalization

Service agent gained consensual entry to defendant's home to serve a presumptively valid

deportation order).

       The Court of Appeals likewise has addressed and resolved Ferrier issues by

focusing on the purpose for which the officers sought to enter a residence. 2 E.g.,

State v. Dodson, 110 Wash. App. 112, 124,39 PJd 324 (Ferrier not applicable to officers


      2   This court treated a motel room as the equivalent of a house for Ferrier purposes in
State v. Kennedy, 107 Wash. App. 972, 29 PJd 746 (2001), review denied, 145 Wash. 2d 1030
(2002).


                                             4

No. 31756-I-III
State v. Witherrite


looking on rural property for other man suspected in vehicle theft), review denied,

147 Wash. 2d 1004 (2002); State v. Johnson, 104 Wash. App. 489, 505-06,17 P.3d 3 (2001)

(Ferrier warnings not necessary when officers went to house with probable cause to

arrest suspect); State v. Leupp, 96 Wash. App. 324, 333-34, 980 P.2d 765 (1999) (Ferrier

warnings not applicable when police officers arrived at a residence in response to a 911

call), review denied, 139 Wash. 2d 1018 (2000).

       This history of Ferrier application strongly suggests that the case addresses only a·

segment of house-related searches. It does not suggest that the heightened Ferrier

warnings are applicable outside of the home.

       The Washington Supreme Court has long distinguished houses from vehicles in

the search and seizure context. One particularly instructive case is State v. Vrieling,

144 Wn.2d 489,28 P.3d 762 (2000). There a deputy sheriff stopped a motor home and

arrested the driver, Ms. Vrieling. Id. at 490-91. A search of the motor home was

conducted incident to the arrest. Id. at 491. The question before the court was whether

the then-existing vehicle search doctrine applied to the search of the house-like vehicle.

Id. at 492. The court ultimately concluded that when a motor home is used as a vehicle,

the vehicle search doctrine applied. Id. at 496. Two dissenting justices would have

limited the search only to the driver's compartment and protected the living quarters of

the motor home. Id. at 497 (Johnson, J., dissenting).




                                             5

No. 31756-1-111
State v. Witherrite


       While Vrieling did not involve a consent search, its distinction between a home

and a home-like vehicle for search purposes strongly indicates that the more typical

vehicle driven here is not entitled to the protections afforded houses. If a vehicle with

living quarters is not treated as a home, a car without those features cannot expect to be

treated as home. Vrieling thus implies that the heightened search consent standard of

Ferrier is not applicable to motor vehicles.

       In reaching its conclusion, the trial court noted our decision in State v. Tagas,

121 Wn. App. 872,90 P.3d 1088 (2004). That case involved a vehicle stop that led to the

occupants needing to be transferred from the scene by the police. [d. at 874. The officer

would not allow the passenger to carry her purse in the patrol car unless he first searched

it. He did not offer her alternatives to the search. She consented to the search and

evidence was discovered. [d. at 875. On appeal from a conviction, she argued that the

Ferrier warnings should have been given to her. This court concluded that Ferrier did

not apply, noting several instances in which the Washington Supreme Court had not

required Ferrier warnings prior to consent searches at houses. [d. at 877-78.

       The cited history of Ferrier and our court's treatment of the home as most

deserving of heightened protection under our constitution leads us to conclude that

Ferrier warnings need not be given prior to obtaining consent to search a vehicle. While

it is undoubtedly best practice to give the full Ferrier warnings before any consent search




                                               6

No. 31756-I-III
State v. Witherrite


in order to foreclose arguments such as this one, nothing in our constitution requires

those warnings other than in the "knock and talk" situation.

       The trial court correctly denied the motion to suppress. The convictions are

affirmed.




I CONCUR:



      1ntJ.(fI~




                                             7

                                         31756-1-IlI

       LA WRENCE-BERREY,       J. (concurring) - Under current law, Ferrier l warnings are

not required for vehicle searches. As an intermediary appellate court, we should be

cautious not to grant new rights where our state Supreme Court has not indicated a

willingness to expand existing rights. With that said, I am troubled when I see citizens

being asked for permission to have their private effects searched where probable cause to

search is lacking. Here, the officer knew he lacked probable cause to search the vehicle,

he knew that an application for a search warrant would be denied, yet he asked for

permission to search. In Ferrier, the court noted, '" [w]here the police have ample

opportunity to obtain a warrant, we do not look kindly on their failure to do so.'" State v.

Ferrier, 136 Wash. 2d 103, 115,960 P.2d 927 (1998) (quoting State v. Leach, 113 Wash. 2d
735, 744, 782 P.2d 1035 (1989)). I might add, where the police lack authority to obtain a

search warrant, we look even less kindly on their searching anyway.

       The rights found in our state and federal constitutions must be applied equally to

each person. Therefore, if courts are to protect the constitutional rights of law abiding

citizens, courts must also protect the constitutional rights of law breaking citizens. These



       1 State   v. Ferrier, 136 Wash. 2d 103, 115,960 P.2d 927 (1998).
No. 31756-I-II1
State v. Witherrite     concur


rights are best protected by courts extending Ferrier warnings beyond residential

searches. Ferrier merely requires law enforcement to advise persons of their rights-the

right to refuse, the right to limit, and the right to revoke permission to search. Requiring

law enforcement to advise citizens of their rights empowers citizens to knowingly assert

their rights instead of unknowingly waive them.

        It is consistent with this state's strong emphasis on privacy rights, founded upon

~icle   I, section 7 of our state's Constitution, that we extend rather than limit Ferrier.

Article I, section 7 of the Washington Constitution provides: "No person shall be

disturbed in his private affairs, or his home invaded, without authority of law."

(Emphasis added.) I see no basis to limit Ferrier to home searches when the

constitutional basis for Ferrier clearly applies beyond the home.




                                                    Lawrence-Berrey, J.

I CONCUR:




Fearing, J ..




                                               2